Citation Nr: 1037259	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for the service-connected lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1972, February 1991 to April 1991, and April 1996 to July 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2003 and May 
2004 by a Department of Veterans Affairs (VA) Regional Office 
(RO).  The October 2003 rating decision granted service 
connection for the lumbar spine disability and assigned a 10 
percent evaluation effective November 22, 2002.  The May 2004 
rating decision denied service connection for the cervical spine 
disability.  In a December 2005 rating decision, the RO assigned 
a 20 percent disability rating for the lumbar spine disability 
effective November 22, 2002.  Although the RO assigned a higher 
evaluation  this is not the maximum available benefit and 
therefore the appeal as to the rating for the lumbar spine 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2010, a Board videoconference hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  Evidence was thereafter submitted directly to the 
Board with a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  Although the Veteran 
waived AOJ jurisdiction over some of this evidence, as the case 
must be remanded, the RO will have an opportunity to review this 
evidence.



REMAND

Increased rating - lumbar spine

During his June 2010 Board hearing, the Veteran testified that he 
had sciatica down the left leg and stated that he experienced a 
worsening of limitation of motion in his back since his last VA 
examination.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran claims that a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992)).  As the Veteran's testimony indicates there may have 
been a material change in the condition since the last VA 
examination, another VA examination is warranted at this time.  

In light of the Veteran's testimony concerning treatment he has 
had, the Veteran should be contacted and asked to identify all 
relevant medical records that are not already of record.  In that 
manner, VA can obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In addition, the effective date of service connection was in 
November 2002.  Accordingly, the RO must consider and provide the 
Veteran with notice of the criteria that were in effect at the 
time.  

Service connection - cervical spine

The Veteran also seeks service connection for a cervical spine 
condition, which he attributes a 1991 motor vehicle accident.  
The Veteran stated that he has since had pain in his neck with 
periodic radiation of pain to the left shoulder and left hand.  

In April 2009 the Veteran was accorded a compensation and pension 
(C&P) spine and peripheral nerve examination.  During the 
examination the Veteran reported that he had had neck pain since 
a 1991 motor vehicle accident.  The diagnosis was degenerative 
joint disease of the cervical spine.  The examiner indicated that 
no opinion could be provided without resorting to speculation but 
did not provide the reasons for not being able to provide an 
opinion.  

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In view of the failure 
of the examiner to provide a rationale, the Veteran should be 
accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that the duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his cervical and lumbar 
spine, that are not already of record, 
including the names and addresses of all 
health care providers including VA 
facilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran including VA facilities, not 
already of record, for incorporation into 
the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and extent of his lumbar spine 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbar spine 
disability with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
lumbar spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also indicate whether there are any 
associated neurological abnormalities and 
the severity of any such conditions, to 
include but not limited to impairment of 
the bowel or bladder, as well as the 
lower extremities.  The examiner should 
express an opinion as to the impact of 
the Veteran's lumbar spine disability 
upon his vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted. 

3.  Schedule the Veteran for a VA 
cervical spine examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for a cervical spine 
condition.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe problems 
he has had with his neck since the injury 
in active service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current 
neck disorder was incurred during active 
military service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
report of a continuity of symptomatology 
since service.  A complete rationale must 
be set forth in the report provided.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The RO 
must apply the criteria for spinal 
disorders that were in effect in 
November 2002, the effective date of 
service connection for the lumbar 
spine, and provide the Veteran with 
notice of those criteria.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

